I concur in the result, but I am not in full accord with the opinion prepared by Judge Lovins. In my judgment, the notice given by the George M. Snook Company to the plaintiff on the 31st day of July, 1939, which, with the exception of the name of the purchaser and the trustees, sets out in extenso the offer to purchase the property in question, would have required an election to purchase the same property by the plaintiff within seven days from that date, had that offer been an unconditional one and binding those who made it to purchase the property mentioned therein. While the offer does not disclose the name of the purchaser, I doubt if that was required under the lease agreement. When the plaintiff questioned the good faith of this offer and was reassured on that point, and then elected to treat the same, to the extent that it was an offer, as having been made in good faith, the effect of such action related back to the date when the notice was given.
My concurrence is based upon the view that the offer to purchase was conditional and not one that required any election on the part of the plaintiff; and that there was, in fact, no binding and unconditional offer to purchase until the 14th of August, following, when the contract of sale between the George M. Snook Company and the Kaufmans was entered into. *Page 88 
The lease agreement provided for a lease of ten years and could not, if its terms were met, be terminated during the first five years. The lease provided that the lessee could make certain improvements, and, under certain conditions, was entitled to be reimbursed therefor to a limited extent. It was contemplated, I think, that such reimbursement could be brought about within the ten-year period covered by the lease. The power which the lessor reserved to make sale of the property, after the five-year period, and bring about a termination of the lease within six months after such sale, carried with it the requirement that upon an offer of purchase being received, the lessee should have notice thereof, and be entitled within seven days to purchase the property at the same price and upon the same terms. I think that the offer contemplated in the lease agreement was a binding and unconditional offer to purchase, and that whatever technical points may be involved, the equities of the case required that the offer should be unconditional. It should be borne in mind that when notice of such offer had been received by the lessee its election to purchase at the same price and on the same terms could only be exercised by a binding and unconditional undertaking on its part to purchase the property; and I contend that the offer which the lessor should have received should have been of the same nature.
There was an offer to purchase the property at the sum of $80,000.00, but it appears that all liability resulting therefrom could be extinguished under certain conditions. Leaving out the name of the purchaser and the trustees, the offer contained this provision: "In event the said __________, or either of them, shall, by reason of their inability to effect suitable and proper financial arrangements, fail to purchase said property and execute said real estate sales contract, then the above named trustees are hereby authorized, directed and required to pay unto the said George M. Snook Company, a corporation, the sum of Five Hundred Dollars ($500.00); and this offer and proposal is made subject to the following condition, to-wit: that the payment of the aforesaid Five Hundred Dollars by the said trustees to the George M. Snook Company, *Page 89 
a corporation, shall be received and considered as liquidated, measured and fixed damages, not as a penalty, by reason of non-compliance on the part of the said __________, or either of them, in failing to execute said real estate sales contract, without further liability on their part to the George M. Snook Company, a corporation." I construe this language to mean that those who proposed to purchase the property could release themselves from their offer, and from all liability thereunder, and refuse to consummate the actual purchase of the property involved, by permitting the trustees named in the offer, and to whom they had paid the sum of one thousand dollars, to pay five hundred dollars of their money to the George M. Snook Company as liquidated damages. I do not think such an offer required the plaintiff to make an election to purchase the property, involving as it would have done, the necessity for financing a proposition of the magnitude of that in question.